Revised April 5, 2002

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                           No. 01-30871
                       _____________________


          BROADWING COMMUNICATIONS INC, formerly
          known as Network Long Distance Inc

                               Plaintiff - Appellant

          v.

          GENE W HARRIS

                               Defendant - Appellee

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (00-CV-1125)
_________________________________________________________________

                           April 3, 2002


Before KING, Chief Judge, and GARWOOD and HIGGINBOTHAM, Circuit
Judges.

PER CURIAM:*

     Plaintiff-Appellant Broadwing Communications, Inc.

(“Broadwing”) appeals the summary judgment granted by the

district court in favor of Defendant-Appellee Gene W. Harris.   We

agree with Harris that the district court correctly set aside the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
entry of default in this case.   We disagree, however, with the

district court’s decision to grant summary judgment in favor of

Harris on the basis that the indebtedness of LDC Consultants,

Inc. (“LDC”) to Network Advanced Services, Inc. (“Network”),

Broadwing’s predecessor in interest under the Resale Agreement

entered into on January 6, 1993 between LDC and Network, had

prescribed.   The Release and Settlement Agreement entered into on

June 6, 1996, among LDC, Network and Quantum Communications,

another communications company, contained an explicit and

unambiguous acknowledgment that “LDC is indebted to [Network] (in

an amount in excess of the outstanding principal and unpaid

interest balance remaining on the Notes) pursuant to the terms of

[the Resale Agreement],” and the release and settlement was

specifically described as “partial.”   Within the four corners of

the Release and Settlement Agreement, there is nothing to suggest

that LDC did not owe Network more than the $237,114.48 (the

unpaid balance on the Notes) that was the subject of the partial

release.   The district court erred in using the extrinsic (i.e.,

parol) evidence presented in the deposition of Harris to vary the

terms of the unambiguous Release and Settlement Agreement.     See

LA. CIV. CODE ANN. art. 3073 (West 1994); Brown v. Drillers, Inc.,

93-1019 (La. 1/14/94), 630 So. 2d 741, 746-48.

     We leave to the district court on remand the effect of our

conclusion about the Release and Settlement Agreement on

prescription, as well as any question that may exist as to

                                 2
whether LDC’s indebtedness may have prescribed on some basis

apart from the construction of the Release and Settlement

Agreement.

     The judgment of the district court is REVERSED and the case

is remanded to the district court for further proceedings

consistent with this opinion.   Costs shall be borne by Harris.

     REVERSED.




                                 3